Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered March 13, 1987, convicting him of robbery in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the testimony of the complainant, the sole eyewitness, was not worthy of belief. We disagree. Although the complainant was a victim of cerebral palsy and had difficulty, at times, expressing himself, a review of the trial minutes discloses no problems or confusion with the totality of his testimony. Furthermore, portions of the complainant’s testimony were corroborated by other evidence, including the observations of the arresting officer who came upon the scene immediately after the incident and apprehended the defendant within a short distance of the site of the robbery.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We find that under the circumstances of this case, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
*741We have examined the defendant’s remaining contentions and find them either unpreserved for appellate review or without merit. Lawrence, J. P., Kunzeman, Rubin and Kooper, JJ., concur.